DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claims Status

2.	The response filed on 10/13/2021 has been entered and made of record.
3.	Claim 1 has been amended.
4.	Claims 1-20 are currently pending.

     Response to Arguments
5.	The applicant's arguments filed on 10/13/2021 regarding claims 1-20 have been fully considered but they are not persuasive. The rejection has been revised and set forth below according to the amended claims.
Regarding claim 1, applicant argued that Zhang and Deenoo fail to teach or suggest the amended limitation “transmit a scheduling request for BFR” (Applicant, page 7, Remarks Made in an Amendment dated 10/13/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Deenoo discloses:
“For example, if Scell beam failure occurs, the WTRU may be configured to transmit a MAC CE indicating Scell beam failure and/or report Scell candidate beam information. In an example, the WTRU may use the available UL grant or acquire a UL grant on the SpCell using an SR/PUCCH/PRACH transmission on the SpCell specifically reserved for Scell beam failure indication or using SR or RACH on the SpCell. The format of the MAC CE use a MAC sub-PDU with MAC sub-header with a logical channel identity specifically defined to indicate Scell beam failure. In an example, a MAC CE of the MAC sub-PDU may include a bitmap of the Scell index (e.g., using the same format as activation/deactivation MAC CE), and the bit position corresponding to the failed Scell index may be set to 1, and the remaining bit positions set to zero. The MAC CE may include an identity of a selected candidate beam, which may be in the form of an SS block index, CSI-RS resource identity, or a logical bitmap mapping to SS block index or CSI-RS resource identity. In another example, the identity of the candidate beam may be indicated using an index from a preconfigured list of candidate beam RSs” (paragraph [0235]).
“At 814, the WTRU 804 may be configured to select a candidate beam (e.g., beam 802) in the Scell 810, and acquire, at 816, UL resources in the SpCell 808. The WTRU 804 may be configured to transmit a MAC CE 818, on an the acquired UL resource in SpCell 808, indicating beam failure in the Scell 810 and a selected candidate beam (e.g., beam 802) in the Scell 810 ” (Fig. 8, paragraph[0237]).
Clearly, Deenoo teaches the amended limitation having a processor configured to execute computer instructions to “transmit a scheduling request for BFR”.
further stated “Dependent claims 2-20 variously depend from independent claim 1 and are, therefore, patentable at least by virtue of dependence” (Applicant, page 7, Remarks Made in an Amendment dated 10/13/2021).

    PNG
    media_image1.png
    88
    708
    media_image1.png
    Greyscale

Note that claim 13 is a separate independent claim (the method claim with parallel limitations of claim 1) and claims 13-20 do not depend on independent claim 1.  It appears that applicant misunderstood claims 13-20 as the dependent claims of independent claim 1 and missed to further amend claim 13 with parallel feature of claim 1.  
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
s 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0306924 A1), hereinafter “Zhang” in view of Deenoo et al. (US 2020/0374960 A1), hereinafter “Deenoo”.
Regarding claim 1, Zhang discloses a user equipment (UE) (Figs. 8, 9, 10, UE) comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (Figs. 2, 3, 21, structure of UE); and 
at least one processor coupled to the one or more non-transitory computer-readable media (Figs. 2, 3, 21, one or any combination of the hardware processor 2102, the main memory, the static memory, or the mass storage may constitute the device-readable medium), the at least one processor configured to execute the computer-executable instructions to:
receive a first secondary cell (SCell) (Figs. 8, 9, 10, paragraphs [0165]-[0170],[0173]-[0177], [0193], configuration of RS for NB-IoT in a current SCell or another SCell/PCell) beam failure recovery (BFR) configuration corresponding to a first SCell (Figs. 8, 9, 10, paragraphs [0165]-[0170],[0173]-[0177], [0193], N DL-RS resources in an SCell for BFD by RRC signaling), the SCell BFR configuration including at least one of a resource list for beam failure detection (BFD) and a resource list for new beam identification (NBI) (Figs. 8, 9, 10, paragraphs [0165]-[0170],[0173]-[0177], [0193], NBI scheme can be predefined or configured by RRC signaling);
detect a beam failure condition in the first SCell by measuring at least one BFD reference signal (Figs. 8, 9, 10, paragraph [0168], [0193], beam failure instance could be declared if L1-RSRP, L1-RSRQ, RS-SINR, or a hypothetical BLER for a subset of (or all) RS falls below a threshold); and
determine a first new candidate beam index for the first SCell (Figs. 8, 9, 10, paragraphs [0175], [0179], [0193], BLER threshold for new beam identification for SCell) based on the first SCell BFR configuration (Figs. 8, 9, 10, paragraphs [0175], [0179], [0193], SCell new beam identification (NBI) can be based on the measurement of downlink reference signal resource(s) based on the L1-RSRP, and/or L1-RSRQ, and/or RS-SINR, and/or hypothetical BLER, as well as a threshold).
While Zhang implicitly refers to “transmit a scheduling request for BFR; and transmit a beam failure recovery request that includes a cell index of the first SCell in which beam failure occurs and the determined first new candidate beam index”, Deenoo from the same or similar field of endeavor explicitly discloses transmit a scheduling request for BFR (Fig. 8, paragraphs [0235], [0237], an SR/PUCCH/PRACH transmission on the SpCell specifically reserved for Scell beam failure indication); and 
transmit a beam failure recovery request (Fig. 8, paragraphs [0235], [0237], configured to transmit a MAC CE indicating Scell beam failure and/or report Scell candidate beam information) that includes a cell index of the first SCell in which beam failure occurs (Figs. 8, paragraphs [0235], [0237], failed Scell index) and the determined first new candidate beam index (Fig. 8, paragraphs [0235], [0237], ],  selected candidate beam, which may be in the form of an SS block index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmit a scheduling request for BFR; and transmit a beam failure recovery request that includes a cell index of the first SCell in which beam failure occurs and the determined first new candidate beam index” as taught by Deenoo, in  (Deenoo, paragraph [0003]).

Regarding claim 2, Zhang discloses the resource list for NBI includes an NBI reference signal (Fig. 10, paragraphs [0179], [0193], steps 1006, 1008, BFI and NBI procedures) transmitted via the first SCell (Fig. 10, paragraphs [0179], [0193], current SCell).

Regarding claim 3, Zhang discloses a reference signal corresponding to the determined first new candidate beam index is transmitted via the first SCell (Fig. 10, paragraphs [0179], [0193], new beam index(es) configured by RRC signaling, which can be from the current SCell or another SCell/PCell).

Regarding claim 4, Zhang discloses the resource list for NBI includes an NBI reference signal transmitted via another cell, the first SCell and the another cell corresponding to different component carriers (Fig. 10, paragraphs [0179], [0193], beam failure recovery (BFR) request for an SCell can be carried by PUSCH, PUCCH, CF-PRACH, and/or CB-PRACH in current SCell or another SCell or PCell).

Regarding claim 5, Zhang discloses a reference signal corresponding to the determined first new candidate beam index is transmitted via the another cell (Fig. 10, paragraphs [0179], [0193], new beam index(es) configured by RRC signaling, which can be from the current SCell or another SCell/PCell).
Regarding claim 6, Zhang discloses at least one processor is further configured to execute the computer-executable instructions to: determine the at least one BFD reference signal based on at least one Transmission Configuration Indicator (TCI) state for each Control Resource Set (CORESET) used for monitoring Physical Downlink Control Channel (PDCCH) when the SCell BFR configuration does not include a resource list for BFD (paragraph [0165], if no DL-RS resources for BFD is configured, the DL-RS configured with quasi co-located (QCL)-type D in the transmission configuration indication (TCI) state for the control resource set (CORESET) can be used for BFD).

Regarding claim 7, Zhang discloses the at least one BFD reference signal is transmitted via the first SCell (paragraphs [0167]-[0168], periodic RS for BFD in a current SCell or another SCell/PCell).

Regarding claim 8, Zhang discloses at least one BFD reference signal is transmitted via another cell, the first SCell and the another cell corresponding to different component carriers (paragraphs [0167]-[0168], periodic RS for BFD in a current SCell or another SCell/PCell).

Regarding claim 9, Zhang discloses the first SCell is cross-carrier scheduled by the another cell (paragraphs [0167]-[0168], periodic RS for BFD in another SCell/PCell).

Regarding claim 10, Zhang discloses at least one BFD reference signal is configured in the resource list for BFD (paragraphs [0167]-[0168], DL RS resources for BFD) and the at least one (paragraphs [0167]-[0168], periodic RS for BFD in current SCell).

Regarding claim 11, Zhang discloses at least one processor is further configured to execute the computer-executable instructions to: select one NBI reference signal from the resource list for NBI included in the first SCell BFR configuration to determine the first new candidate beam index (paragraphs [0175], [0179], [0193], an SCell new beam identification (NBI) can be based on the measurement of downlink reference signal resource(s) based on the L1-RSRP, and/or L1-RSRQ, and/or RS-SINR, and/or hypothetical BLER, as well as a threshold; in some aspects, the NBI scheme can be used can be predefined or configured by RRC signaling; in some aspects, the new beam index(es) can be configured by RRC signaling, which can be from the current SCell or another SCell/PCell).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claims 2 and 3.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claims 4 and 5.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

9.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0306924 A1), hereinafter “Zhang” in view of Deenoo et al. (US 2020/0374960 A1), hereinafter “Deenoo” in view of AGIWAL et al. (US 2021/0068162 A1), hereinafter “Agiwal”.
Regarding claim 12, Zhang in view of Deenoo disclose the UE according to claim 1.
Neither Zhang nor Deenoo explicitly discloses “at least one processor is further configured to execute the computer-executable instructions to: receive a second SCell BFR configuration corresponding to a second SCell; wherein the beam failure recovery request further includes a second cell index of the second SCell in which beam failure occurs and a second new candidate beam index for the second SCell”.
However, Agiwal from the same or similar field of endeavor explicitly discloses at least one processor is further configured to execute the computer-executable instructions to: 
(Fig. 1, paragraph [0079], in case UE is configured with multiple SCells, this configuration can be provided independently for each SCell on which beam failure recovery is needed); 
wherein the beam failure recovery request further includes a second cell index of the second SCell in which beam failure occurs and a second new candidate beam index for the second SCell (Fig. 1, step 3, paragraph [0082], for Beam Failure Recovery Request Transmission for recovering beam of SCell, it is proposed that UE select PRACH preamble corresponding to the selected SS block or CSI-RS from the set of Random Access Preamble(s) configured for beam failure recovery request transmission on SCell at operation 131).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor is further configured to execute the computer-executable instructions to: receive a second SCell BFR configuration corresponding to a second SCell; wherein the beam failure recovery request further includes a second cell index of the second SCell in which beam failure occurs and a second new candidate beam index for the second SCell” as taught by Agiwal, in the combined system of Zhang and Deenoo, so that it would provide a disclosure directed to provision of a system  and a method of beam failure recovery on secondary cell (Agiwal, paragraph [0021]).

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.



Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SITHU KO/            Primary Examiner, Art Unit 2414